DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-30 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 August 2021, 23 March 2022, and 19 April 2022 have been considered by the examiner.

Drawings
The drawings are objected to because:
[0074] refers to Figure 5 as “PECOS enrollment 502” but Figure 5 is labeled “PECOS enrollment 504”
Figures 14, 15, and 16: “Practitioner-System Procedure 736” is not in the specification
Figure 16: “Group-System Identity 720,” “Facility-Clinic Identity 722,” “NPPES, Provider of Services 724,” and “Facility-Clinic Location 726” are not in the specification

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0043], [0044]: “facilities 150” should be “facilities 110”
[0045]: “practitioner 104” should be “practitioner 102”
[0143] and [0149]: “processor(s) 2004” should be “processor(s) 2002”
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 18/059,906 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed functionality is identical. The only difference is the name assigned to the data being manipulated. Specifically, where the instant application uses the terms “office,” “group,” and “clinic” or “carrier,” the reference application uses “procedure,” “system,” and “facility,” respectively. As examples, the instant application recites “target office billing identifier” and “carrier claims,” whereas the reference application recites “target procedure billing identifier” and “facility claims,” respectively. The instant application also refers to “healthcare groups” and “healthcare clinics,” whereas the reference application refers to “healthcare systems” and “healthcare facilities,” respectively.
Additionally, the originally filed specification appears to indicate that these terms can be interchangeable, in effect rendering the claims identical. For example, [0043] indicates that in some circumstances, “systems 118 and groups 114 are the same entity.” Additionally, [0048] indicates that “it is not necessary to provide a formal definition for a facility 110 versus a clinic 106.” Finally, [0042] discloses claims associated with facilities and systems fall under procedure billing and are facility claims, while claims associated with clinics and groups fall under office billing and are carrier claims. However, if there is no distinction between a system versus a group or between a facility versus a clinic, that would indicate there is no distinction between a facility claim versus a carrier claim (Figure 1 helps illustrate this).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10), machine (claims 11-20), and manufacture (claims 21-30) which recite steps of: (claims 1, 11, and 21) determining a target office billing identifier, identifying a practitioner, identifying a plurality of carrier claims, and calculating a proportion.  

Step 2A, Prong One:
These steps of (claims 1, 11, and 21) determining a target office billing identifier, identifying a practitioner, identifying a plurality of carrier claims, and calculating a proportion, as drafted, under the broadest reasonable interpretation (BRI), include performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the (claims 11 and 21) processor and non-transitory computer readable storage media language, these steps in the context of these claims encompass a mental process of the user. 
Specifically, the BRI of determining and identifying include mental determination and identification, and the BRI of calculating a proportion includes a mental calculation.
If a claim limitation, under its BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Additionally, the step of (claims 1, 11, and 21) calculating a proportion, as drafted, under the BRI, includes mathematical concepts, specifically mathematical calculations. If a claim limitation, under its BRI, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 5, 12, 15, 22, and 25, further reciting mental processes including identifying; claims 3-7, 13-17, and 23-27, further reciting mental processes and mathematical concepts including calculating; claims 5, 15, and 25, further reciting mental processes including pairing; and claims 9, 10, 19, 20, 29, and 30, further reciting mental processes including matching).

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 11 and 21) processor and non-transitory computer readable storage media language amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0142]-[0149], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 11, and 21) target office billing identifier amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 11 and 21) processor and non-transitory computer readable storage media language generally links to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims, such as: 
claims 8, 18, and 28, reciting retrieving data from a database and executing electronic data security measures, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; 
claims 8, 18, and 28, reciting retrieving data from a database, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; 
claims 2, 3, 5, 8-10, 12, 13, 15, 18-20, 22, 23, 25, and 28-30, reciting manipulations to office billing identifier and carrier claims, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and
claims 8, 18, and 28, generally linking to a computer environment by reciting retrieving data from a database and executing electronic data security measures, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. 

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims, such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields: 
(claims 8, 18, 28) reciting securely communicating with a virtual datacenter, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); and
(claims 8, 18, 28) reciting retrieving data from a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 11-13, 15-16, 21-23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brookhart (US 2007/0067247 A1).

Claims 1, 11, and 21:
Brookhart discloses:
(claim 1) A method comprising:
(claim 11) A system comprising one or more processors for executing instructions stored in non- transitory computer readable storage media, the instructions comprising:
[0024]-[0025] disclose implementation on a computer system, including computer readable media.
(claim 21) Non-transitory computer readable storage media storing instructions for execution by one or more processors, the instructions comprising:
[0024]-[0025] disclose implementation on a computer system, including computer readable media.
determining a target office billing identifier associated with one or more of a healthcare group or a healthcare clinic;
Figures 7C, 7D, 8B, 9, and 10A, where CPT code is equivalent to “a target office billing identifier.”
identifying a practitioner billing a carrier claim comprising the target office billing identifier;
Figures 7C, 7D, 8B, 9, and 10A disclose practitioners billing a particular identifier.
identifying a plurality of carrier claims billed by the practitioner over a time period; and
Figures 7C, 7D, 8B, 9, and 10A, with a “designated timeframe, referred to as the Reference Period” disclosed in [0027] (also see [0028]). 
calculating a proportion of the plurality of carrier claims that comprise the target office billing identifier.
Figures 7C, 7D, 8B, 9, and 10A disclose a proportion of claims comprising the target identifier.

Claims 2, 12, and 22:
Brookhart further discloses:
identifying one or more unique office billing identifiers associated with one or more additional healthcare groups and/or one or more additional healthcare clinics across the plurality of carrier claims billed by the practitioner; and 
Figures 7C, 7D, 8B, 9, and 10A, where location of service is a factor, such as discussed in [0012], [0015], [0018], etc., distinguishing between [0012] “facility and non-facility service sites.”
for each of the one or more unique office billing identifiers, identifying one or more practitioners billing carrier claims comprising the one or more unique office billing identifiers.
Figures 7C, 7D, 8B, 9, and 10A disclose identification of practitioners billing particular identifiers.

Claims 3, 13, and 23:
Brookhart further discloses:
the target office billing identifier is associated with a certain healthcare group, and wherein the method further comprises calculating a clinic-practitioner billing cohesion metric by calculating a proportion of the plurality of carrier claims billed by the practitioner that were billed at a certain healthcare clinic associated with the certain healthcare group.
Figures 7C, 7D, 8B, 9, and 10A, where the clinic is “Women’s Health Care Associates” and the figures show proportions of identifiers billed by practitioners.

Claims 5, 15, and 25:
Brookhart further discloses:
identifying one or more unique office billing identifiers across the plurality of carrier claims billed by the practitioner, wherein each of the one or more unique office billing identifiers is associated with a corresponding healthcare group; 
Figures 7C, 7D, 8B, 9, and 10A, where location of service is a factor, such as discussed in [0012], [0015], [0018], etc., distinguishing between [0012] “facility and non-facility service sites.”
pairing the practitioner with each of the one or more unique office billing identifiers to generate one or more practitioner-group pairs; and 
Figures 7C, 7D, 8B, 9, and 10A disclose identification of practitioners billing particular identifiers.
for each of the one or more practitioner-group pairs, calculating a clinic-practitioner billing cohesion metric by calculating a proportion of the plurality of carrier claims that were performed at a clinic associated with the corresponding healthcare group.
Figures 7C, 7D, 8B, 9, and 10A, where the clinic is “Women’s Health Care Associates” and the figures show proportions of identifiers billed by practitioners.

Claims 6, 16, and 26:
Brookhart further discloses:
for each of the one or more practitioner-group pairs, calculating a group-practitioner billing cohesion metric by calculating a proportion of the plurality of carrier claims billed by the practitioner that were performed at any clinic associated with the corresponding healthcare group.
Figures 7C, 7D, 8B, 9, and 10A, where the clinic is “Women’s Health Care Associates” and the figures show proportions of identifiers billed by practitioners.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brookhart (US 2007/0067247 A1) in view of Jones et al. (US 2016/0132646 A1), hereinafter Jones. 

Claims 8, 18, and 28:
Brookhart further discloses:
retrieving the plurality of carrier claims billed by the practitioner from a database; and 
[0016] and [0083] disclose analyzing medical procedure activity-based costing using data from a database, which as in [0028], for example, includes claims billed.

While Brookhart does disclose receiving claims from a database, Brookhart does not explicitly disclose the following limitation. However, Jones does disclose this limitation, specifically:
executing an electronic data security measure with the database, wherein the electronic data security measure comprises one or more of securely communicating with a virtual datacenter associated with the database or de-encrypting encrypted data received from the database.
[0027] discloses secure communication over the network, such as of claims data from claims server, via a virtual private network or an encryption or other security mechanisms.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database of the method, system, and media as disclosed by Brookhart with the above limitation as disclosed by Jones.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brookhart in order to employ security mechanism over public Internet (Jones: [0027]).

Allowable Subject Matter
Claims 4, 7, 9, 10, 14, 17, 19, 20, 24, 27, 29, and 30 are free of prior art. A search of the available prior art failed to yield a reference or references which would anticipate or render obvious the claimed subject matter. 
Regarding claims 4, 7, 14, 17, 24, and 27, while “calculating a sum of a squared…” is known, no such application in the area of determining a cohesion metric, or more broadly medical practitioner affiliation to a medical facility, could be identified. The mere existence of “calculating a sum of a squared” does not render obvious applicant’s claimed utilization of this calculation.
Regarding claims 9, 10, 19, 20, 29, and 30, no individual or reasonable combination of references were identified as teaching the many matching iterations claimed.
Therefore, claims 4, 7, 9, 10, 14, 17, 19, 20, 24, 27, 29, and 30 are considered to distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Friesen (US 2017/0293723 A1)
Discloses a system which allows for sharing information between various healthcare entities to provide a unified system to assist in securing proper credentials for medical providers.
Pacha (US 8,688,607 B2)
Discloses analyzing CPT codes for a claim to detect fraud.
Reddy (US 2014/0372148 A1)
Discloses comparing by disease classification code claims percentages among various providers (e.g., Figure 82).
Cohen et al. (Leveraging Diverse Data Sources to Identify and Describe U.S. Health Care Delivery Systems)
Discloses determining relationships between entities, such as physicians, practices, hospitals, and health systems by using a variety of data sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626